          Case: 3:15-cv-00428-wmc Document #: 326 Filed: 12/26/18 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WISCONSIN


J.K.J.,
                   Plaintiff,
          v.

POLK COUNTY and DARRYL L.                                    Case No. 15-C-428
CHRISTENSEN,

                   Defendants.


M.J.J.,
                   Plaintiff,
          v.

POLK COUNTY and DARRYL L.                                    Case No. 15-C-433
CHRISTENSEN,

                   Defendants.


                                     MOTION TO WITHDRAW


          Charles H. Bohl hereby moves this Court for an order allowing him to withdraw as one of

the attorneys for defendant Polk County.

          Other attorneys at the law firms of Husch Blackwell LLP will continue to represent Polk

County.        As a result, the undersigned counsel’s withdrawal will not adversely affect the

representation of Polk County and will not delay the disposition of these cases.

          WHEREFORE, the undersigned respectfully requests that this Court enter an order

allowing for his withdrawal as counsel for Polk County.

          Dated this 26th day of December, 2018.

                                                   s/ Charles H. Bohl
                                                   Charles H. Bohl
                                                   HUSCH BLACKWELL LLP
                                                   555 East Wells Street, Suite 1900
                                                   Milwaukee, WI 53202-3819
                                                   (414) 271-2300 Phone
                                                   Charles.Bohl@huschblackwell.com
4837-1180-8898.1
        Case: 3:15-cv-00428-wmc Document #: 326 Filed: 12/26/18 Page 2 of 2




                                         2
4837-1180-8898.1
